EXHIBIT ZiLOG, Inc. Contacts: Investors: Stewart Chalmers Kristine Mozes Positio Public Relations Mozes Communications LLC (408) 454-6086 (781) 652-8875 ZILOGANNOUNCES AGREEMENT WITH RILEY INVESTMENT MANAGEMENT LLC SANTA CLARA, CA. - August 8, 2008 – ZiLOG, Inc. (NASDAQ: ZILG) today announced that it has entered into a settlement agreement and release with the entities and persons affiliated with Riley Investment Management LLC, resolving all proxy matters and other issues relating to ZiLOG.The agreement provides, among other things, for the following: ▪ ZiLOG will promptly increase the total number of directors on its Board of Directors from five to six, divided evenly among its three Classes. ▪ ZiLOG's Board of Directors will promptly appoint Eric Singer to join the Board as a director in Class III and appoint him to its Compensation Committee. ▪ ZiLOG will include Mr. Singer in its proxy materials as a nominee for election to the Board of Directors as a director in Class III and use its reasonable best efforts to cause Mr. Singer's election to the Board at its 2008 annual meeting, whichis expected to be held on October 6, 2008. ▪ The Riley entities will vote their shares in favor of ZiLOG's slate of nominees for election to the Board of Directors at the company's 2008 and 2009 annual meetings, and will not solicit proxies in connection with those meetings, including with respect to the proposed bylaw amendments. ▪ The Riley entities will abide by certain confidentiality and standstill obligations through the completion of ZiLOG's 2009 annual meeting, including an agreement not to acquire an aggregate beneficial ownership position of more than 13% of ZiLOG's outstanding common stock.The Riley entities and their clients currently own approximately 1,433,055 shares of ZiLOG common stock, representing approximately 8.5 percent of ZiLOG's outstanding shares. "We are pleased to have achieved this agreement with the Riley Group and believe that it best serves the interests of ZiLOG and its shareholders," said Darin Billerbeck, president and CEO of ZiLOG."Through this agreement, ZiLOG and RIM will avoid a costly and disruptive proxy contest at a time when the company is exploring a full range of strategic alternatives to enhance shareholder value.We look forward to working with Mr. Singer." ERIC SINGER (Age 34) Mr.
